[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            MARCH 1, 2007
                              No. 06-14575                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 05-00594-CR-1-1

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                   versus

RAFIAT DOLAPO AYORINDE,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (March 1, 2007)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Rafiat Dolapo Ayorinde appeals her 90-month sentence for possession with
intent to distribute and importation of at least one kilogram of heroin. Ayorinde

argues that the district court clearly erred in finding that she was not entitled to a

minor-role reduction. U.S.S.G. § 3B1.2. We affirm.

      Customs and Border Patrol officers arrested Ayorinde when she arrived at

the Atlanta airport with approximately ten kilograms of heroin hidden in her

luggage. Ayorinde told the officers that she met “Chief” at a party in Nigeria, he

introduced her to members of his drug cartel, and he convinced her to help him

smuggle heroin into the United States. Ayorinde identified Chief’s phone number

in the memory of her cell phone. Ayorinde also confessed that she intended to be

met by an accomplice at the airport, transported to a hotel, and paid $20,000.

      At Ayorinde’s sentencing hearing, Drug Enforcement Agency experts

testified that ten kilograms of heroin is worth between $1.5 and $3 million and ten

kilograms of heroin is a large seizure for the Atlanta airport. DEA experts also

testified that it would be unusual for a common drug courier to know the name,

face, or contact information of the head of a drug cartel, unusual for a cartel to trust

a typical courier with a large quantity of drugs, and unusual to pay a first-time

courier $20,000 per trip. The district court denied Ayorinde a minor-role

reduction. The district court calculated Ayorinde’s guideline range as 87 to 108

months and imposed a sentence of 90 months.



                                            2
      We review the determination of a defendant’s role in the offense for clear

error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc). A

two-level reduction for a minor role is appropriate for a defendant “who is less

culpable than most other participants, but whose role could not be described as

minimal.” U.S.S.G. § 3B1.2, comment. (n.5). “The proponent of the downward

adjustment . . . always bears the burden of proving a mitigating role in the offense

by a preponderance of the evidence.” De Varon, 175 F.3d at 939.

      In De Varon, we established a two-part test to determine whether a

mitigating-role reduction is appropriate. See id. at 940-45. The district court

should first determine the defendant’s role in the relevant conduct, and then

consider the defendant’s role compared to other participants in the relevant

conduct. Id. at 940. “[W]hen a drug courier’s relevant conduct is limited to her

own act of importation, a district court may legitimately conclude that the courier

played an important or essential role in the importation of those drugs.” Id. at

942-43. In the drug courier context, examples of relevant factors in determining

the defendant’s role include “amount of drugs, fair market value of drugs, amount

of money to be paid to the courier, equity interest in the drugs, role in planning the

criminal scheme, and role in the distribution.” Id. at 945.

      The district court did not clearly err in denying Ayorinde a minor-role



                                           3
reduction. The district court found that a drug courier ordinarily transports fewer

than ten kilograms of heroin and makes less than $20,000. The district court also

found that Ayorinde’s knowledge of and connections with the other members of

the drug cartel were consistent with an important role in the cartel. These findings

were supported by the record.

       Ayorinde erroneously argues that the district court relied on impermissible

factors to deny her a minor role reduction. The district court based its

determination on the large quantity of drugs Ayorinde carried, her sophistication,

and her large courier fee. The other factors mentioned by the district court related

to the offense for which Ayorinde was charged and the possibility that she was a

small-time drug courier. The district court did not consider impermissible

individual characteristics.

       Even if the district court erred, any error was harmless. The district court

explained that, if its denial of a minor-role reduction was erroneous, it would still

enter the same sentence based on the statutory factors of sentencing. 18 U.S.C. §

3553(a). Because Ayorinde does not even attempt to argue that her sentence was

substantively unreasonable, her appeal fails based on the alternative ruling of the

district court.

       Ayorinde’s sentence is AFFIRMED.



                                           4